o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- number release date conex-129128-16 uil codes the honorable trent kelly member u s house of representative sec_431 west main street suite tupelo ms attention dear representative kelly i am responding to your inquiry dated date on behalf of the ---------------- ---------------------------------------- program to purchase a medicare supplement plan for eligible county employees wishing to enroll in medicare it asks if the county’s purchase of a medicare supplement plan for its employees complies with the affordable_care_act aca employers generally may offer medicare supplement plans to their employees and comply with the aca the market reforms under the aca impose certain requirements on group_health_plans generally health coverage offered by employers and failing to satisfy those requirements results in an excise_tax under sec_4980d of the internal_revenue_code the code however the requirements of the aca market reforms do not apply to certain excepted_benefits included in excepted_benefits are medicare supplemental health insurance as defined under section g of the social_security act see sec_9832 of the code please note that the aca provisions for group_health_plans in the code do not apply to governmental plans see sec_9831 of the code however similar aca provisions under the public health service act which does apply to non-federal governmental plans apply to state or county plans those provisions include a similar exclusion for excepted_benefits including the exclusion for medicare supplemental the board contacted you about establishing a county conex-129128-16 health insurance the department of health and human services administers the public health service act as applied to non-federal governmental plans i hope this information is helpful if you have any questions please call me at ---------------------- --------------------- ------------------ or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
